SUPREME COURT OF MISSOURI
                                       en banc
THE BOARD OF COMMISSIONERS OF THE               )       Opinion issued October 12, 2021
COUNTY OF FRANKLIN, STATE OF                    )
MISSOURI; TIM BRINKER, PRESIDING                )
COMMISSIONER; TODD BOLAND, FIRST                )
DISTRICT COMMISSIONER; DAVE HINSON,             )
SECOND DISTRICT COMMISSIONER; and               )
ANGELA GIBSON, AUDITOR OF THE                   )
COUNTY OF FRANKLIN,                             )
STATE OF MISSOURI,                              )
                                                )
                           Appellants,          )
                                                )
v.                                              )      No. SC99010
                                                )
TWENTIETH JUDICIAL CIRCUIT OF THE               )
STATE OF MISSOURI, BY THE                       )
HONORABLE I.I. LAMKE, PRESIDING                 )
JUDGE,                                          )
                                                )
                           Respondent.          )

          APPEAL FROM THE JUDICIAL FINANCE COMMISSION

      This case involves the Board of Commissioners of Franklin County’s (hereinafter,

“Franklin County Commission”) petition for review, disputing whether the statutory

“Maintenance of Effort” (hereinafter, “MOE”) operates as a statutory cap on its

obligation to fund the Twentieth Judicial Circuit Court’s (hereinafter, “Twentieth

Circuit”) juvenile division. The Judicial Finance Commission (hereinafter, “JFC”)

dismissed the Franklin County Commission’s petition and did not grant it leave to amend.
The Franklin County Commission argues its petition should not have been dismissed or,

alternatively, it should have been granted leave to amend. This Court has jurisdiction

under article V, section 4 of the Missouri Constitution and pursuant to section 477.600.7,

RSMo 2016. 1 For the reasons set forth below, the JFC’s dismissal of the Franklin

County Commission’s petition is affirmed.

                                        Background

         The Twentieth Circuit submitted its proposed, total budget for fiscal year 2021

totaling $857,539. The funding for the Juvenile Division of the Twentieth Judicial

Circuit (hereinafter, “Juvenile Division”) portion of this budget was $637,458, including

$52,108 for personnel services. As calculated pursuant to section 211.393.6, Franklin

County’s MOE for fiscal year 2021 would be $333,523.

         The Franklin County Commission and the Honorable I.I. Lamke (hereinafter,

“Judge Lamke”) of the Twentieth Circuit met in August 2020 to discuss the 2021 budget

as required by section 50.642. The Franklin County Commission informed Judge Lamke

during this meeting that Franklin County would provide only the statutorily required

MOE funding for the Juvenile Division. The Franklin County Commission and Judge

Lamke met again in November 2020, attempting to resolve the budgetary dispute.

         On December 18, 2020, the Franklin County Commission filed a petition for

review with the JFC. The Franklin County Commission sought a declaration that it could

not be compelled to allocate and pay more than the MOE funding for the Juvenile



1
    All statutory references are to RSMo 2016.
                                              2
Division and it was not obligated to employ or pay Juvenile Division employees. In

accordance with section 50.642, Franklin County appropriated the $637,458 for the 2021

budget for the Juvenile Division, with the difference between the requested amount and

the MOE placed in escrow.

       On February 11, 2021, the Twentieth Circuit moved to dismiss the petition. The

Twentieth Circuit alleged the JFC cannot interpret the statute regarding MOE funding.

Instead, the Twentieth Circuit argues the JFC can make determinations only as to the

reasonableness of a disputed budget item, and the Franklin County Commission’s petition

did not state explicitly the Twentieth Circuit’s budget was unreasonable or specifically

request the JFC find certain budget line items unreasonable. The JFC ordered the

Franklin County Commission to show cause why the petition should not be dismissed.

       The Franklin County Commission responded, claiming the JFC has the authority

to interpret statutes and determine issues of law and there were sufficient facts pleaded

demonstrating funding in any amount above the MOE or continuing to employ Juvenile

Division personnel was unreasonable. Alternatively, the Franklin County Commission

sought leave to amend its petition for review.

       Following oral argument on the motion, the JFC entered its decision sustaining the

motion to dismiss on March 11, 2021. The JFC rejected the Franklin County

Commission’s argument that any funding level greater than the MOE is on its face

unreasonable. It noted the Franklin County Commission did not identify or challenge

specific budget items. Further, the JFC overruled the Franklin County Commission’s

request for leave to amend its petition. The JFC awarded the Twentieth Circuit attorney

                                             3
fees and costs. The Franklin County Commission filed its petition for review in this

Court.

                                         Analysis

         JFC decisions are reviewed de novo. Section 477.600.7; Bd. of Comm’rs of Cnty.

of Franklin v. 20th Jud. Cir. of Mo. by Lamke, 620 S.W.3d 210, 214 (Mo. banc 2021).

This Court “does not engage in any close reconsideration of the [JFC]’s conclusions with

respect to reasonableness of circuit court expenditures where the basis for such

conclusions is apparent from the record” when reviewing JFC decisions. Cnty. of

Franklin, 620 S.W.3d at 214 (quoting Lincoln Cnty. Comm’n v. 45th Jud. Cir., 528

S.W.3d 357, 358 (Mo. banc 2017)). “The issues presented in this appeal, however, do

not involve conclusions regarding the reasonableness of expenditures; therefore, this

Court will not defer to the JFC’s determinations.” Id.

                                 Dismissal of the petition

         The Franklin County Commission claims the JFC erred in dismissing its petition

for review because: (1) it could not be required to allocate more funding than the MOE

amount to the Juvenile Division budget; (2) the JFC failed to construe the petition

liberally as required by Court Operating Rule 12-1.03; and (3) Court Operating Rule

12-11.09 does not provide for a dismissal. The Franklin County Commission also claims

the JFC erred in denying leave to amend the petition for review, which it argues should

have been granted freely.




                                             4
Allocation of Funding Above the MOE

       The Franklin County Commission claims the JFC did not have authority to find it

could be compelled to allocate funds to the Juvenile Division in excess of the MOE, even

if those funds were reasonable. The Franklin County Commission’s briefing acquiesces

section 211.393.6 sets forth the MOE, which defines a county’s minimum funding

obligation to support the juvenile division. However, the Franklin County Commission

then reasons a county cannot be compelled to fund any amount in excess of the MOE no

matter how reasonable the requested expenditure may be and ordering any additional

funding contravenes section 211.393.6. The Franklin County Commission also believes

the JFC’s decision contradicts a prior JFC decision.

       “This Court’s primary rule of statutory interpretation is to give effect to legislative

intent as reflected in the plain language of the statute at issue.” SEBA, LLC v. Dir. of

Revenue, 611 S.W.3d 303, 316 (Mo. banc 2020) (quoting Parktown Imp., Inc. v. Audi of

Am., Inc., 278 S.W.3d 670, 672 (Mo. banc 2009)). The plain language of section

211.393.6 clearly delineates a juvenile division budget is comprised of two parts—the

MOE and all of the other funds expended in the juvenile division. The MOE

encompasses an amount for

       employees of the juvenile [division] including any juvenile officer, deputy
       juvenile officer, or other juvenile [division] employees in calendar year 1997,
       minus the state reimbursements as described in this section received for the
       calendar year 1997 personnel costs for the salaries of all such juvenile
       [division] employees who become state employees.




                                              5
Id. Additionally, the budget “shall contain a separate section specifying all funds to be

expended in the juvenile [division].” Id. (Emphasis added.) Further, section 211.393.6

provides the proposed budget may be appealed to the JFC.

       Clearly, section 211.393.6 requires counties to meet their MOE payments as a

minimum payment. Section 211.393.6 also provides there may be another separate

section setting forth additional funding for other expenses. Accordingly, the Franklin

County Commission’s assertion the MOE is the only amount it can be compelled to fund

is incorrect.

       The Franklin County Commission’s assertion the JFC decision is contrary to a

prior JFC decision is flawed. The Franklin County Commission has not identified any

authority for the proposition that a prior JFC decision is binding precedent on this Court.

20th Jud. Cir. by Lamke v. Bd. of Comm’r of Cnty. of Franklin, 597 S.W.3d 761, 766 n.1

(Mo. App. E.D. 2020). However, the prior JFC decision is inapposite to the instant case.

       “The budget for the juvenile [division] for each year necessarily is a separate and

distinct proposition, just as are annual taxes, the collection of which we have held does

not involve res judicata.” Cooper Cnty. v. Cir. Ct. of 18th Jud. Cir. of Mo., 124 S.W.3d

466, 469 (Mo. banc 2004) (quoting State v. St. Louis Cnty., 603 S.W.2d 545, 547 (Mo.

banc 1980)). Merely because a budgetary item is not reasonable during one fiscal year

does not mean “the same or similar type of expenditure cannot be shown” in a subsequent

year. St. Louis Cnty., 603 S.W.2d at 547. A prior JFC decision finding that a discrete

line item to be an unreasonable amount when reviewing a different county’s challenge to



                                             6
an additional funding item beyond the MOE in a fiscal year more than a decade ago is not

precedential in this case.

Liberal Construction

       The Franklin County Commission asserts the JFC failed to construe its petition for

review liberally and did not afford it all reasonable inferences. The JFC dismissed the

Franklin County Commission’s petition finding the petition did not make any specific

reference to the unreasonableness of a specific budgetary item.

       “Court Operating Rule 12 shall be liberally construed to secure just, speedy, and

inexpensive determination of the issues presented.” Court Operating Rule 12-1.03. All

petitions filed with the JFC “shall state clearly and concisely the budget requested,

amount disputed, the grounds for the dispute, and all supporting facts and figures.” Court

Operating Rule 12-9.01(a).

       The Franklin County Commission believes that, had the JFC liberally construed its

petition, the JFC would have concluded the logical inference of its petition was that it

wanted to challenge the reasonableness of funding the Juvenile Division in excess of the

MOE. However, the Franklin County Commission’s petition stated the “sole issue” was

resolving whether the Franklin County Commission could be required to pay more than

the MOE for the Juvenile Division funding.

       “It is the [JFC]’s duty to determine the reasonableness of a budget request by

evaluating ‘the discrete and concrete elements proposed for it through which the item is

given meaning.’” Lincoln Cnty. Comm’n, 528 S.W.3d at 359 (quoting Bosley v. Berra,

688 S.W.2d 353, 355 (Mo. banc 1985)); see also Cooper Cnty., 124 S.W.3d at 467. The

                                             7
Franklin County Commission presented a narrowly defined issue for the JFC’s review. It

did not request evaluation of any discrete element of the funding requested in excess of

the MOE. The Franklin County Commission cannot now complain upon review of the

JFC’s decision it meant to present additional or alternative issues for review. There was

no indication the Franklin County Commission sought to challenge the reasonableness of

any budgetary item in excess of the MOE. 2

Authority to Dismiss a Petition

       The Franklin County Commission argues, because the JFC accepted its petition for

review, the only authority the JFC had was to conduct an evidentiary hearing; it could not

dismiss its petition. The Franklin County Commission believes the JFC could only

dismiss a petition for review prior to accepting that petition, citing only Court Operating

Rule 12-11.09 in support of this argument.

       Court Operating Rule 12-11.09 allows the JFC to refuse to accept a petition in

certain circumstances. This “refusal or dismissal shall operate as a final decision ….” Id.

Accordingly, the Franklin County Commission asserts, because the JFC accepted its

petition for review, it was unable to dismiss it.

       However, the Franklin County Commission looks to this one Court Operating

Rule in isolation. Court Operating Rules 12-23.01 and 12-23.09 both indicate the JFC

may dismiss a petition even after the JFC accepts a petition for review. Court Operating


2
  Because there was no reasonable inference the Franklin County Commission was
requesting the JFC review the reasonableness of the Twentieth Circuit’s budget, this
Court makes no reasonableness finding.

                                              8
Rule 12-23.01 indicates a circuit court may seek this Court’s review “of the written

opinion of the commission, dismissal of the case by the commission, or on refusal of the

commission to accept a petition for review ….” (Emphasis added.) Similarly, Court

Operating Rule 12-23.09 contemplates, in the absence of a petition for review, if JFC

“refused to review a petition or dismissed a petition, … the circuit court budget is

approved ….” (Emphasis added.) The Franklin County Commission’s argument is

without merit.

                                     Leave to Amend

       The Franklin County Commission asserts the JFC should have granted it leave to

amend its petition. The Franklin County Commission stated in its request to amend its

petition that the amendment would secure the “just, speedy, and inexpensive

determination of the issues presented.” It also stated, because all parties knew the

allegations that would be raised, the Twentieth Circuit would not be prejudiced and there

would be no delay in holding an evidentiary hearing.

       “Amendments to pleadings shall be filed with the [JFC] and may be offered at any

time before submission to the [JFC] for decision.” Court Operating Rule 12-7.09. The

JFC has “discretion whether to allow the offered amendment.” Id. “A ruling on a motion

for leave to amend is reviewed for abuse of discretion.” Columbia Cas. Co. v. HIAR

Holding, L.L.C., 411 S.W.3d 258, 274 (Mo. banc 2013).

       As a part of its response to the Twentieth Circuit’s motion to dismiss, the Franklin

County Commission requested it be allowed to amend its petition. The Franklin County

Commission did not set forth any specific amendment it would make but offered only the

                                             9
generalized statements that all parties knew the allegations that would be made. The

Franklin County Commission failed to follow Court Operating Rule 12-7.09’s procedure

for filing the proposed amendments with the JFC and offering them for submission.

        Further, the JFC is tasked with resolving budgetary disputes within 90 days of the

beginning of the fiscal year. Section 50.640.2. The JFC stated that, even after multiple

settlement conferences, it was unaware of what items in excess of the MOE the Franklin

County Commission would seek to be found unreasonable. 3 The JFC reasoned that

allowing an unknown amendment within weeks of the end of the first fiscal quarter

would circumvent the regular budgetary process and force the JFC to take a role other

than the final arbiter of budgetary reasonableness to meet its requirement of resolving a

budgetary issue within 90 days of the beginning of the fiscal year. The JFC did not abuse

its discretion in overruling the Franklin County Commission’s request for leave to amend

its petition.

                                        Conclusion

        The JFC’s dismissal of the Franklin County Commission’s petition for review is

affirmed.

                                                  __________________________
                                                  GEORGE W. DRAPER III, JUDGE
All concur.


3
  “There is no abuse of discretion in denying the amended pleadings of parties who fail to
show the pleadings include any facts that were unknown when the original pleading was
filed.” Saint Luke’s Hosp. of Kan. City v. Benefit Mgmt. Consultants, Inc., 626 S.W.3d
731, 757 (Mo. App. W.D. 2021) (quoting Eckel v. Eckel, 540 S.W.3d 476, 488 (Mo. App.
W.D. 2018)).

                                             10